DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2003/0070794 by Ohira.

Regarding claim 1, Ohira discloses a heat exchanger (heat exchanger 10), comprising:
A first chamber (inner tubes 2) for receipt of a flow of cool fluid (low-temperature heating medium Y), the first chamber defining a first inlet for an ingress of the cool fluid into the first chamber (inlet 7) and a first outlet for an egress of the cool fluid from the first chamber (outlet 8);
A second chamber (shell 1) for receipt of a flow of hot fluid, (high-temperature heating medium X) the second chamber defining a second inlet for an ingress of the hot fluid into the second chamber (inlet 5) and a second outlet for an egress of the hot fluid from the second chamber (outlet 6); and
A buffer fluid flowpath (outer tubes 3) for circulation of a buffer fluid therethrough (intermediate heating medium Z), the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid (upper branch pipe 11) and a buffer fluid outlet for an egress of the buffer fluid (lower confluence pipe 12), the buffer fluid flowpath disposed between the first chamber and the second chamber (see Figure 2),
Wherein the buffer fluid circulates within the buffer fluid flowpath disposed between the first chamber and the chamber to transfer heat from the hot fluid to the cool fluid (paragraph 21 discloses “the high-temperature heating medium X flowing outside of the outer tubes 3 and the low-temperature heating medium Y flowing in the interior of the inner tubes 2 are subjected to heat exchange via the intermediate heating medium Z flowing inside of the outer tube 3”).

Regarding claim 2 (dependent on claim 1), Ohira discloses a recirculation pump pumps the buffer fluid to establish circulation of the buffer fluid through the buffer fluid flowpath.  Paragraph 20 discloses “The intermediate heating medium Z flows into each outer tuber 3 in a branching state via an upper branch pipe 11 provided with a pump 9”.  

Regarding claim 10 (dependent on claim 1), Ohira discloses the first chamber comprising a plurality of cool fluid tubes (inner tubes 2), and wherein the buffer fluid flowpath surrounds each cool fluid tube of the plurality of cool fluid tubes (see Figure 2).

Regarding claim 11 (dependent on claim 1), Ohira discloses the buffer fluid flowpath defining an outer surface, and wherein the second chamber surrounds the buffer fluid flowpath such that the hot fluid flows against the outer surface of the buffer fluid flowpath (see Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 12-13 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0070794 by Ohira in view of US Patent Application Number 2005/0133195 by Weng.

Regarding claim 3 (dependent on claim 1), Ohira does not disclose circulation of the buffer fluid through the buffer fluid flowpath is established by natural convection.  

Regarding claim 4 (dependent on claim 1), Weng further teaches an outer wall (casing 20) surrounding each of the first chamber (upper heat exchange tube 231), the second chamber (lower heat exchange tube 232), and the buffer fluid flowpath (vertical heat exchange tubes 233).

Regarding claim 5 (dependent on claim 1), Weng further teaches the buffer fluid flowpath comprising a first segment surrounding the first chamber (see portion of 233 surrounding 231 in Figures 4 and 5) and a second segment surrounding the second chamber (see portion of 233 surrounding 232).  

Regarding claim 6 (dependent on claim 5), Weng further teaches the buffer fluid flow path comprising a cross-flow tube, the cross-flow tube oriented perpendicular to the first chamber and the second chamber, wherein the cross-flow tube extends from the first segment to the second segment, and wherein a flow of the buffer fluid in the cross-tube is perpendicular to both the flow of cool fluid and the flow of hot fluid (see vertical heat exchange tubes 233 in Figures 4 and 5).  

Regarding claim 7 (dependent on claim 1), Weng further teaches the buffer fluid flowpath comprising a first segment surrounding the first chamber (see portion of 233 surrounding 231 in Figures 4 and 5) and a second segment surrounding the second chamber (see portion of 233 surrounding 232), the first segment in thermal communication with the second segment along a length (vertical portion of 233).  

Regarding claim 8 (dependent on claim 7), Weng further teaches the buffer fluid circulating in a first direction in the first segment and in a second direction in the second segment, the first direction different from the second direction such that a counter-flow or cross-flow of the buffer fluid is established along the length (see the arrows above tube 231 and below tube 232 in Figure 4).  

Regarding claim 12 (dependent on claim 10), Ohira discloses the buffer fluid flowpath comprising a plurality of buffer fluid tubes and each cool fluid tube of the plurality of cool fluid tubes is disposed within a respective one of the buffer fluid tubes of the plurality of buffer fluid tubes (see Figure 2), 
Weng further teaches wherein each buffer fluid tube of the plurality of buffer fluid tubes comprises at least two concentric walls and a first plurality of radial segments radially connecting the at least two concentric walls, the first plurality of radial segments circumferentially spaced apart from one another to define a plurality of passages through which the buffer fluid flows.  Figure 4 shows the portions of 233 around exchange tubes 231 and 232 having at least two concentric walls (walls defining the portions around the 

Regarding claim 13 (dependent on claim 12), Weng does not disclose a second plurality of radial segments radially connecting an inner wall of the at least two concentric walls to a respective one cool fluid tube of the plurality of cool fluid tubes, the second plurality of radial segments circumferentially spaced apart from one another.  However, having already disclosed radial segments between the buffer fluid tubes and the fluids within the chambers 231 and 232 (vertical branch segments connecting the portions around the exchange tubes and branch tubes 2311 in Figure 4), it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide addition radial segments to facilitate better flow and heat transfer between the fluids, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 9 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0070794 by Ohira and US Patent Application Number 2005/0133195 by Weng, in further view of US Patent Application Number 2018/0347468 by Caimano.

Regarding claim 9 (dependent on claim 7), Weng further teaches the first segment being disposed adjacent the second segment to define a heat exchanger assembly having an outer surface (casing 20).  
Ohira and Weng do not disclose a thermal insulation surrounding the outer surface.  However, this limitation is taught by Caimano.  Paragraph 67 discloses “housing 130 of heat exchanger 100 may be formed from a rigid, thermally insulating material”.  It would be obvious to a person having ordinary skill in the art to modify Ohira and Weng using the teachings from Caimano in order to protect the surrounding environment and components from the heat within the heat exchanger and vice versa.

Claim 14 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0070794 by Ohira.

Regarding claim 14 (dependent on claim 10), Ohira discloses the buffer fluid flowpath comprising a plurality of buffer fluid tubes and each cool fluid tube of the plurality of cool fluid tubes is disposed within a respective one of the buffer fluid tubes of the plurality of buffer fluid tubes, wherein each buffer fluid tube of the plurality of buffer fluid tubes are offset from one another to define a plurality of passages through which the buffer fluid flows (see Figure 2).
In re Dailey et al., 149 USPQ 47.

Claim 15 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0070794 by Ohira in view of US Patent Number 5,149,018 to Clark.

Regarding claim 15 (dependent on claim 1), Ohira does not disclose the cool fluid is a fuel of a hypersonic propulsion engine, and wherein the hot fluid is air flowing to the hypersonic propulsion engine during hypersonic flight operation of the hypersonic propulsion engine.  However, this limitation is taught by Clark.  Column 4, lines 13-17 disclose “The cooling system also has a secondary cooling loop 50, which uses the heat capacity of the stored, non-cryogenic jet fuel as an additional heat sink for the primary cooling loop 33” and lines 29-32 disclose “The cooled air 59a and 59b, exiting these additional heat exchangers, may be used to cool other hot components of the aircraft, such as the turbojet engines”.  It would be obvious to a person having ordinary skill in the art to modify Ohira using the teachings from Clark in order to use the heat exchanger of Ohira in applications that require heat exchangers such as the aircraft of Clark.

Claims 16-17 and 19-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,149,018 to Clark in view of US Patent Application Number 2003/0070794 by Ohira.

Regarding claim 16, Clark discloses a heat exchanger system for a hypersonic propulsion engine (column 3, lines 8-9 disclose “A non-cryogenically fueled, hypersonic reconnaissance aircraft”), comprising:
A first chamber for receipt of a flow of fuel (see flow path for fuel within heat exchanger 52 in Figure 3), the first chamber defining a first inlet for an ingress of the fuel in to the first chamber (left side of the fuel flow path) and a first outlet for an egress of the fuel from the first chamber (right side of the fuel flow path);
A second chamber for receipt of a flow of bleed air (see flow path for diffuser bleed air 58), the second chamber defining a second inlet for an ingress of the bleed air into the second chamber (left side of 58 in Figure 3) and a second outlet for an egress of the bleed air from the second chamber (see flow path for cooled air 59a and 59b); and
A buffer fluid flowpath for circulation of a buffer fluid therethrough (primary cooling loop 40).
Clark does not disclose the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid and a buffer fluid outlet for an egress of the buffer fluid, wherein a first wall separates the first chamber from the buffer fluid flowpath and a second wall separates the second chamber from the buffer fluid flowpath, and wherein the first wall is adjacent the second wall and the first wall and the second wall define at 

Regarding claim 17 (dependent on claim 16), Clark discloses the buffer fluid circulates within the buffer fluid flowpath disposed between the first chamber and the second chamber to transfer heat from the air to the fuel (see primary cooling loop 40 in Figure 3).  

Regarding claim 19 (dependent on claim 16), Clark discloses a buffer fluid recuperator (wing heat exchanger 44), and a buffer fluid heat exchanger (gas path wall cooling 30), wherein the buffer fluid flowpath passes through both the buffer fluid recuperator and the buffer fluid heat exchanger (see primary cooling loop 40 in Figure 3).  

Regarding claim 20, Clark discloses a hypersonic vehicle (column 3, lines 8-9 disclose “A non-cryogenically fueled, hypersonic reconnaissance aircraft”), comprising:
A hypersonic propulsion engine comprising a combustion section (ram-jet engine 30) and a ducting assembly comprising an outer case (see Figure 1);
A fuel delivery system for providing a flow of fuel to the combustion section of the hypersonic propulsion engine, the fuel delivery system comprising a fuel tank (claim 2 discloses “a non-cryogenic fuel tank for non-cryogenic fuel”); and
A heat exchanger in flow communication with the fuel tank and bleed air from the hypersonic propulsion engine (52, 54, 56), the heat exchanger comprising
A first chamber for receipt of a flow of fuel (see flow path for fuel within heat exchanger 52 in Figure 3), the first chamber defining a first inlet for an ingress of the fuel in to the first chamber (left side of the fuel flow path) and a first outlet for an egress of the fuel from the first chamber (right side of the fuel flow path);
A second chamber for receipt of a flow of bleed air (see flow path for diffuser bleed air 58), the second chamber defining a second inlet for an ingress of the bleed air into the second chamber (left side of 58 in Figure 3) and a second outlet for an egress of the bleed air from the second chamber (see flow path for cooled air 59a and 59b); and
A buffer fluid flowpath for circulation of a buffer fluid therethrough (primary cooling loop 40), wherein the buffer fluid circulates within the buffer fluid flowpath disposed between the first chamber and the second chamber to transfer heat from the bleed air to the fuel (see Figure 3).
Clark does not disclose the heat exchanger being disposed outside the outer case.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the heat exchanger wherever desired to provide efficient flow and contact between the fluids, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Clark does not disclose the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid and a buffer fluid outlet for an egress of the buffer fluid.  However, this limitation is taught by Ohira.  Ohira discloses the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid (branch pipe 11) and a buffer fluid outlet for an egress of the buffer fluid (confluence pipe 12).  It would be obvious to a person having ordinary skill in the art to modify Clark using the teachings from Ohira to use a known way to provide heat exchanger between a hot, a cold, and a buffer fluid.

Claim 18 is rejected under 35 USC 103 as being unpatentable over US Patent Number 5,149,018 to Clark in view of US Patent Application Number 2003/0070794 by Ohira, in further view of US Patent Application Number 2005/0133195 by Weng.

Regarding claim 18 (dependent on claim 16), Clark and Ohira do not disclose the buffer fluid flowpath comprising a first segment surrounding the first chamber and a second segment surrounding the second chamber, and wherein the buffer fluid circulates in a first direction in the first segment and in a second direction in the second segment, the first direction different from the second direction to establish a counter-flow or cross-flow of the buffer fluid.  However, this limitation is taught by Weng.  Weng discloses the buffer fluid flowpath comprising a first segment surrounding the first chamber (see portion of 233 surrounding 231 in Figures 4 and 5) and a second segment surrounding the second chamber (see portion of 233 surrounding 232), wherein the buffer fluid circulates in a first direction in the first segment and in a second direction in the second segment, the first direction different from the second direction to establish a counter-flow or cross-flow of the buffer fluid (see the arrows above tube 231 and below tube 232 in Figure 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642